Citation Nr: 1035331	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-19 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from May 1954 to October 1954.  He 
died in September 2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) decision of January 2006, 
which found that the appellant was not entitled to recognition as 
the Veteran's surviving spouse.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The appellant's November 1968 marriage to the veteran was 
terminated by divorce in December 1981, with knowledge of both 
parties, the divorce was still valid at he time of the Veteran's 
death, and there was no subsequent remarriage between the 
parties. 


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the 
veteran are not met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  In a letter dated in June 2003, prior to the initial 
adjudication of the claim, the RO advised the claimant of the 
information necessary to substantiate the claim, and of her and 
VA's respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In particular, she was informed that the file contained 
an official divorce decree, and she was informed that she must 
submit evidence that she and the Veteran were married.  Her 
responses have shown that she understands this requirement.  
Therefore, the Board finds that there was no prejudicial error in 
the notice error in this case.  See Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).   

The Board concludes that the duty to assist has also been 
satisfied.  In this regard, the issue in this case is whether the 
appellant meets the requirements of a surviving spouse.  She has 
submitted her own and lay statements in support of her claim, as 
well as legal documents and arguments from an attorney purporting 
to show that the divorce between her and the Veteran was not 
final at the time of his death.  There is no potentially relevant 
information in the possession of the federal government, as to 
this matter.  Thus, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Significantly, neither the 
appellant nor her representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Status as Surviving Spouse

The appellant claims entitlement to VA benefits as the surviving 
spouse of the veteran, who died in September 2002.  In order to 
establish her status as claimant, it must be shown that the 
appellant had a valid marriage to the veteran.  Aguilar v. 
Derwinski, 2 Vet.App. 21 (1991).  The term "surviving spouse" 
means a person of the opposite sex who was the spouse of a 
veteran at the time of the veteran's death, and who lived with 
the veteran continuously from the date of marriage to the date of 
the veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran without 
the fault of the spouse).  38 U.S.C.A. § 101(3) (West 2002); 
38 C.F.R. § 3.50 (2009).  A spouse of a veteran is a person whose 
marriage to the veteran is valid according to the law of the 
place where the parties resided at the time of the marriage or 
the law of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 
3.1(j) (2009).  

The file contains documentation of the marriage between the 
Veteran and the appellant in Nevada in September 1981.  They both 
identified themselves as residents of Texas.  The file also 
contains a certified copy of a divorce decree, showing that they 
were divorced in July 2000 in Bexar County, Texas.  In September 
2002, the Veteran died.  According to the death certificate, the 
Veteran's marital status was divorced; the informant was his 
sister.  

The appellant contends that although a divorce decree was 
entered, she had contested the divorce, a new trial had been 
ordered, and no final decision had been entered at the time of 
the Veteran's death in September 2002.  In support of this 
assertion, she submitted a May 2003 letter from an attorney to 
the appellant, stating that due to the death of her husband, her 
divorce was not finalized, and, as such, she was still married to 
the Veteran at the time of his death.  He stated that at the time 
her husband died, no final order had been rendered in her case, 
as it was under reconsideration by the court following a motion 
for new trial which had been filed on her behalf.  

A copy of a notice of nonsuit filed in May 2005 by the 
appellant's attorney states that in October 2000 the Court 
granted a motion for a new trial.  According to this document, 
after a hearing, the Court continued the matter pending 
additional information regarding the community estate, and no 
final divorce decree was ever signed by the Court after granting 
the motion for new trial.  Accordingly, an order granting nonsuit 
and dismissing the divorce case was requested.  In June 2005, an 
order granting nonsuit was entered, and the case was dismissed.  

In January 2006, VA contacted the Clerk of Courts for Bexar 
County, Texas, who confirmed that a notice of nonsuit had been 
filed in 2001 by the appellant, but this did not invalidate the 
final decree of divorce previously granted.  According to the 
Clerk, a notice of nonsuit was filed when a party wished to 
dispute a term of the divorce, but it did not undo the divorce 
decree.  

The appellant's attorney stated, in February 2008 that although a 
divorce was pending, the cause was non-suited and dismissed in 
June 2005, due to the death of the Veteran.  The effect of this 
order was to dismiss the divorce, and, therefore, the parties 
were still married at the time of the Veteran's death.  
Previously a final decree of divorce had been entered in June 
2000.  The appellant hired the attorney to appeal the decree.  In 
the attorney's opinion, the prior attorney had not obtained an 
equitable division of the community property.  A motion for new 
trial had been granted , which, the attorney argued, set aside 
and invalidated the prior divorce decree.  The attorney also 
states that the Order granting nonsuit, rather than the notice of 
nonsuit, was the document which stated that the case was 
dismissed.  He also stated that the Clerk of the Court was not 
competent to provide legal advice.  

The Clerk is, however, competent to report the status the 
parties' actions.  In this case the Clerk reported that the 
divorce had not been invalidated.

The file contains a certified copy of the divorce decree, signed 
by a judge in July 2000.  There is no document of similar 
authority showing that during the Veteran's lifetime, the divorce 
decree was overturned.  While the attorney states that a motion 
for a new trial was granted in October 2000, he has not provided 
any documentation of this, or of the consequences on the divorce 
of a new trial.  Instead, he submitted an order granting nonsuit, 
dated in June 2005, after the Veteran's death, which appears to 
have the effect of dismissing the action pending at the time of 
the Veteran's death.  While it was stated, in the notice of 
nonsuit dated in May 2005, that no final divorce decree was ever 
signed by the Court after granting the motion for new trial, this 
was a motion filed by the attorney and not a legally binding 
document.  The order granting non-suit simply stated that a 
notice of nonsuit had been received (the space for the date of 
receipt of notice of nonsuit was left blank), and that the case 
was dismissed.  The attorney himself pointed out that divorce 
actions do not survive the death of a party; therefore, the June 
2005 order granting nonsuit cannot constitute a substantive 
action affecting the divorce.  Significantly, the appellant has 
never submitted direct evidence supporting the assertion that the 
divorce was overturned, such as the grant for a motion for a new 
trial, which would presumably include its terms.  The Clerk of 
the Court verified only that a notice of nonsuit had been filed 
by the appellant in 2001.  There is no official verification that 
the divorce was overturned.  

In sum, the evidence shows that while the appellant was 
contesting the terms of the divorce, and had apparently been 
granted a new trial, the divorce remained final at the time of 
the Veteran's death.  Accordingly, the Board finds that the 
parties were legally divorced at the time of the Veteran's death.  

Since the divorce, the appellant has continued to state, in her 
statements submitted to VA, that she and the Veteran were still 
married.  However, the case she cited in support involves parties 
who were legally married to each other; the issue was whether 
there was continuous cohabitation; as noted above, there must be 
both of these for a valid marriage.  Alpough v. Nicholson, 490 
F.3d 1352 (Fed. Cir. 2007).  In contrast, in this case, parties 
were divorced at the time of death.  

Although the appellant has not claimed a common-law marriage, in 
view of her arguments that she remained married to the Veteran 
until his death, and that they reconciled, the question of a 
common-law marriage must be addressed.  The state of Texas, where 
the veteran and the appellant resided, recognizes common law 
marriages.  The elements of a common law, or informal, marriage 
are (1) a man and woman agreed to be married; (2) after the 
agreement they lived together in Texas as husband and wife; and 
(3) they represented to others in the state that they were 
married. See Tex. Fam. Code Ann. § 2.401 (2008).  The proponent 
of such a marriage may establish these elements by either direct 
or circumstantial evidence.  See Russell v. Russell, 865 S.W.2d 
929, 932 (Tex. 1993).

An essential element of a common law marriage is that the parties 
agree to be married.  In subsequent statements submitted in 
connection with her request for apportionment of the Veteran's VA 
benefits, she stated that the was still married to the Veteran.  
The Veteran, however, denied that they were married.  In addition 
to submitting a copy of the divorce decree in July 2000, stated, 
in February 2001, that he was no longer married to the appellant.  
In several statements, the appellant stated that although they 
had had marital problems, and he had abused her, they had 
reconciled.  She states that she took care of his daily needs and 
drove him to the hospital for blood transfusions once a week.  In 
support of this, she submitted a letter from her sister, stating 
that she had been at their hearing concerning the divorce, and 
that the Veteran stated that he wanted to work things out and be 
happy with the appellant.  However, the Veteran died in September 
2002, and the appellant's initial first correspondence with VA 
after his death was a letter dated in February 2003 in which she 
stated that she had been notified by the VA that the Veteran had 
died.  This does not indicate a close relationship between her 
and the Veteran at the time of his death, let alone support the 
existence of a common-law marriage.  

At an RO hearing in May 2008, the appellant indicated that the 
Veteran periodically left her to go off with his friends, and 
that he was off on one of these sojourns at the time he died.  
However, his death occurred at an address which he had previously 
identified as his home address, approximately 160 miles from the 
appellant's home address.  A report of contact dated in September 
2002 indicates that he was living with another woman at this 
address at the time of his death.  Evidence submitted by the 
appellant showing that the Veteran desired that she receive his 
VA benefits was dated in 1991, several years before the 
separation and divorce, and does not reflect the Veteran's state 
of mind after the divorce.  Thus, while the appellant maintains 
that they remained married until his death, correspondence from 
the Veteran prior to his death does not support this assertion, 
and the evidence indicates that he was living with another woman 
at the time of his death.  

In sum, the Veteran and the appellant were divorced in July 2000; 
both parties were present in person in the final divorce 
proceedings, and thus were factually aware of the divorce.  After 
the divorce, the weight of the evidence establishes that there 
was no cohabitation.  There is no credible evidence that the 
Veteran intended to or actually entered into a common-law 
marriage with the appellant after the divorce.  Since the 
appellant was not married to the Veteran at the time of his 
death, the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990). 




ORDER

Entitlement to recognition as the surviving spouse of the veteran 
is denied.





____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


